Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1. 	The information disclosure statement (IDS) submitted on 08/20/2020, 03/30/2021, 10/08/2021, 01/25/2022 are made of a record. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al (US Patent 8678589); and further in view of Noguchi (US Patent 8553089).
With regard to claim 21, Sakata et al disclose acquire an input image of a user based on an activation of an infrared light source (refer to Fig. 4); and
acquire a reference image of the user, based on a deactivation of the infrared light
source (refer to col. 23, lines 14-21); and
a processor configured to track a gaze of the user based on the input image and the
reference image (refer to 11, lines 11-20). Sakata et al reference does not expressly call for a heard-up display device for a vehicle. However, at the same field of endeavor, Noguchi broadly discloses this feature (refer to col. 7, lines 7-10). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Noguchi imaging data processing system into Sakata et al system. The suggestion/motivation for doing so would have been to provide in-vehicle camera or a monitor camera provides a better visibility for a user (refer to col. 7, lines 5-10 of Noguchi). Therefore, it would have been obvious to combine Noguchi with Sakata et al to obtain the invention as specified in claim 1.  
With regard to claim 38, Sakata et al disclose a head-up display (HUD) configured to provide an autostereoscopic three-dimensional (3D) image based on the tracked gaze (refer to col. 9, lines 31-37).
Claims 39 is similarly analyzed and rejected the same as claim 1.
With regard to claim 40, Sakata et al disclose a non-transitory computer-readable storage medium storing, when executed by a processor, cause the processor to perform the method of (refer to Fig. 5). 
	
Allowable Subject Matter
3.	Claims 22-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9517717), (8767082), (8077916) and (8022989).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/17/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669